DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 21-22 and 37-39 are cancelled.
Claim 40 is new.
Claims 1-20, 23-36 and 40 are pending.
Claims 15-19 and 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 6, 2018.
Claims 1-14, 20, 36 and 40 are examined herein.
Claims 1-14, 20, 36 and 40 are rejected.
Claims 1 and 36 are objected to.

Applicant’s Response
Applicant's substitute amendment and response, filed 31 January 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to explicit recitations of the Applicant’s specification as filed on 30 July 2018, in the Substitute Amendment to the Specification filed on 31 January 2022 and in the substitute amendment to the claims filed on 31 January 2022.

Specification
The amendment to the Specification filed with the Substitute response to office action filed on 31 January 2022 is acknowledged and accepted.

Claim Objections
Claims 1 and 36 are objected to because of the following informalities:  
In claim 1 line 12  the term “second type” should be hyphenated as “second-type” since this is the term used in the Specification and the claims.
In claim 36 line 21 the comma (,) after “not magnetic” should be replaced with a period.
In claim 36, line 15 a comma(,) should be inserted between “Coulter Counter” and “and”.
The use of the term “Coulter Counter” in claim 1, line 18 and in claim 36, line 15, which is a trade name or a mark used in commerce, has been noted. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is requested.

Claim Interpretation
The following recitations in the claims are not considered as further limiting the methods herein for the reasons stated below. These recitations include:
“wherein binding of the analyte to microparticles of the first-type and microparticles of the second type results in aggregation” in claim 1, lines 11-12. This recitation does not give meaning or purpose to the method recited in claim 1 because it merely describes the outcome of binding an analyte to the microparticles. There is no recitation for an active positive step of detecting or identifying binding between the analytes and the microparticles. See MPEP 2111.04.
“wherein binding occurs at room temperature in less than 15 minutes” in claim 36, lines 19-20. This recitation does not give meaning or purpose to the method recited in claim 36 because is it merely informative and describes the conditions in which binding occurs, but does not affect the actual step of “detecting binding” because there is no recitation for an active positive step of detecting or identifying binding between the analytes and the microparticles. See MPEP 2111.04.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14, 20, 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1 is directed to a method comprising detecting where and analyte is present in a sample by contacting the sample with microparticles of a first-type, contacting the sample with microparticles of a second-type and detecting aggregates by a method including “(iii) imaging the sample and assigning a binary value to pixels in the sample image according to intensity of a color in the pixel and determining the number and/or percentage of pixels in the sample...”.
Claim 36 is directed to a method comprising detecting the presence of DNA in a sample by contacting the sample with microparticles of a first-type, contacting the sample with microparticles of a second-type and detecting aggregates by a method including “(iii) imaging the sample and assigning a binary value to pixels in the sample image according to intensity of a color in the pixel and determining the number and/or percentage of pixels in the sample...”.
As such, the Specification must provide support for detecting aggregates by imaging the sample and determining the number and/or percentage of pixels in the sample. 
The Specification at page 19, lines 30-34 through page 20, lines 1-6 describes  identifying an aggregate by assigning a binary value to each pixel of the sample image and calculating the number of pixels assigned to a first binary value. The Specification at page 20, lines 19-23 describes quantifying the degree of aggregation by calculating the percentage of pixels in the image of the sample assigned to a binary value.
Therefore, the Specification provides support for detecting aggregates by calculating the number of pixels assigned to a first binary value. There is no support in the Specification for the detection of aggregates by determining the percentage of pixels in the sample. The percentage of pixels in a sample image is used to determine the degree of aggregation not to identify or detect an aggregate. A person of ordinary skill in the art at the time of the invention was made would not have recognized that the Applicant was in possession of the claimed invention in view of the disclosure as filed because the originally filed disclosure fails to provide support for detecting aggregates by imaging the sample and determining the percentage of pixels in the sample for the reasons stated above. Moreover, the Applicant has not pointed out were the amended claims are supported, nor does there appear to be a written description for detecting aggregates by........imaging the sample and.... “determining the percentage of pixels in the sample” as in claims 1 and 16.
In light of the above, the claims contain new matter.
Claims 2-14, 20 and 40 are rejected for depending on a rejected base claim.
35 USC 112 First Paragraph Rejection-Response to Arguments
Applicant’s arguments filed on 31 January 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 112
Second Paragraph


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20, 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are maintained from the previous office action.
Claim 2 recites: “........wherein a plurality of microparticles of the second-type is added to the sample at the same time as a plurality of microparticles of the first type is added to the sample”.
There is lack of antecedent basis in the claim for “wherein a plurality of microparticles of the second-type is added to the sample” and “wherein a plurality of microparticles of the first-type is added to the sample” because claim 1, from which claim 2 depends, does not recite a step of adding microparticles of the first-type and adding microparticles of the second-type to the sample. Claim 1, lines 3 and 5 recite: “contacting the sample with a plurality of microparticles of a first-type” and “contacting the sample with a plurality of microparticles of the second-type”. There is no further recitation in the claim that the contacting steps include or, are associated with a step of adding microparticles. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 1 is claim 2 providing limitations for. 
To obviate this rejection, the Examiner suggests amending the claim to recite that the sample is contacted with a plurality of microparticles of the second-type at the same time the sample is contacted with the plurality of microparticles of the first-type. Clarification is requested. 
Claim 3 recites: “........wherein the plurality of microparticles of the second-type is added to the sample after the plurality of microparticles of the first-type is added to the sample”.
There is lack of antecedent basis in the claim for “the plurality of microparticles of the second-type is added to the sample” and “the plurality of microparticles of the first-type is added to the sample” because claim 1, from which claim 3 depends, does not recite a step of adding microparticles of the first-type and adding microparticles of the second-type to the sample. Claim 1, lines 3 and 5 recite: “contacting the sample with a plurality of microparticles of a first-type” and “contacting the sample with a plurality of microparticles of the second-type”. There is no further recitation in the claim that the contacting steps include or, are associated with a step of adding microparticles. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 1 is claim 3 providing limitations for. 
To obviate this rejection, the Examiner suggests amending the claim to recite that the sample is contacted with the plurality of microparticles of the second-type after the sample is contacted with the  plurality of microparticles of the first-type. Clarification is requested. 
Claim 4 recites: “........wherein the plurality of microparticles of the second-type is added to the sample less than 10 minutes after the plurality of microparticles of the first-type is added to the sample”.
There is lack of antecedent basis in the claim for “the plurality of microparticles of the second-type is added to the sample” and “the plurality of microparticles of the first-type is added to the sample” because claim 1, from which claim 4 depends, does not recite a step of adding microparticles of the first-type and adding microparticles of the second-type to the sample. Claim 1, lines 3 and 5 recite: “contacting the sample with a plurality of microparticles of a first-type” and “contacting the sample with a plurality of microparticles of the second-type”. There is no further recitation in the claim that the contacting steps include or, are associated with a step of adding microparticles. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 1 is claim 4 providing limitations for. 
To obviate this rejection, the Examiner suggests amending the claim to recite that the sample is contacted with the plurality of microparticles of the second-type less than 10 minutes after the sample is contacted with the plurality of microparticles of the first-type. Clarification is requested. 
Claim 5 recites: “........wherein the plurality of microparticles of the second-type is added to the sample less than 5 minutes after the plurality of microparticles of the first-type is added to the sample”.
There is lack of antecedent basis in the claim for “the plurality of microparticles of the second-type is added to the sample” and “the plurality of microparticles of the first-type is added to the sample” because claim 1, from which claim 5 depends, does not recite a step of adding microparticles of the first-type and adding microparticles of the second-type to the sample. Claim 1, lines 3 and 5 recite: “contacting the sample with a plurality of microparticles of a first-type” and “contacting the sample with a plurality of microparticles of the second-type”. There is no further recitation in the claim that the contacting steps include or, are associated with a step of adding microparticles. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 1 is claim 5 providing limitations for. 
To obviate this rejection, the Examiner suggests amending the claim to recite that the sample is contacted with the plurality of microparticles of the second-type less than 5 minutes after the sample is contacted with the plurality of microparticles of the first-type. Clarification is requested. 
Claim 36, lines 2-6 recites: “contacting the sample with: (a) a plurality of microparticles of a first-type to the sample...... (b) followed by a plurality of microparticles of a second-type to the sample....”. Clarification is requested as to whether it is the contacting or the plurality of microparticles of the first- type which is followed by a plurality of microparticles of the second-type and, as to what aspect of the contacting and/or the plurality of microparticles of the first-type is being “followed” by the microparticles of the second-type. If the Applicant’s intention is to set forth that the detecting the presence of DNA in a sample includes contacting the sample with a plurality of microparticles of the first type followed by contacting the sample with a plurality of microparticles of the second-type, the claim should be amended accordingly. Clarification is requested.
In claim 36, line 21 there is lack of antecedent basis in the claim for “the first microparticle” as there is not recitation in the claim for a first microparticle. Claim 36 recites “a plurality of microparticles of a first-type”. Clarification is requested.
The following rejection is a new grounds of rejection and is necessitated by the claim amendments herein.
Claims 1 and 36 contain the trademark/trade name “Coulter Counter”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device used for measuring the resistance of a sample and, accordingly, the identification/description is indefinite. To obviate this rejection the Examiner suggests amending the claims to recite that the detection of aggregates is performed by measuring a change in resistance of the sample via the Coulter principle or, that the detection of the aggregates is performed via resistive pulse sensing. Clarification is requested. 
For examination purposes prior art teaching or suggesting measuring the resistance of a sample using any device or technology will be interpreted as meeting the claimed limitation.
In claim 1, line 17 and in claim 36 line 14, there is lack of antecedent basis in the claims for “the rows of column” as there is no recitation in the claim for “a row of column”. The claims recite “contacting the sample with a filer comprising 50 m high columns spaced by 10 m and visualizing aggregates held by the rows of column”. If the Applicant’s intention is to set forth that the claims require contacting the sample with a filter comprising rows of 50 m columns spaced apart by 10 m, the claims should be amended accordingly. Clarification is requested. 
Claim 1, lines 13 and 19-21 and claim 36, lines 10 and 16-18 recite that one of the methods for detecting aggregates resulting from binding between the microparticles and the analyte includes “(iii) imaging the sample and assigning a binary value to pixels in the sample image according to intensity of a color in the pixel and determining the number and/or percentage of pixels in the sample...”.
The recitation that the detection of the aggregates is by “determining the number and/or percentage of pixels in the sample” is unclear. Firstly, a sample per se cannot have pixels because a sample is a specimen of a whole entity and a pixel is the smallest item of information an image. If the Applicant’s intention is to set forth that the claims require determining the number and/or percentage of pixels in the sample image,  the claim should be amended accordingly. Secondly, the determination of the number and/or percentage of pixels in a sample (or a sample image) will not provide for the detection of aggregates. The claims do not recite which aspect of the number pixels and/or the percentage of pixels is used to determine the presence of an aggregate. The Specification at page 4 lines 21-26 describes the following:
“In some embodiments, identifying an aggregate can include comparing the
number of pixels in the sample image assigned to the first binary value with the number
of pixels in the control image assigned to the first binary value. The presence of an
aggregate can be indicated when the number of pixels in the sample image assigned to the first binary value is greater than the number of pixels in the control image assigned to the first binary value”.

If the Applicant’s intention is to set forth that the claims require detecting aggregates by counting the numbers of pixels assigned to a binary value, the claims should be amended accordingly. Clarification is requested.
Claims 6-14, 20 and 40 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejection-Response to Arguments
Applicant’s arguments filed on 31 January 2022 have been considered. 
The rejection of claims 1, 2-5 and 36 has been maintained from the previous office action. The applicant has no addressed these rejections neither by argument nor by amending the claims.
A new grounds of rejection as necessitated by the claim amendments herein has been set forth for claims 1, 6-14, 20, 36 and 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1-2, 4-14, 20 and 40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0022169 to Mirkin in view of US 2007/0202495 to Mayer.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Mirkin teaches methods of detecting a nucleic acid (Abstract).
With regard to claim 1,  Mirkin teaches a method, comprising detecting whether an analyte is present in a sample (¶ 3, 79-80) by: 
(a) contacting the sample with a plurality of microparticles of a first-type to a sample, wherein each microparticle of the first-type includes a first binding partner configured to interact with and bind to at least a first portion of the analyte, wherein the analyte is not DNA; (¶ 9, 79-80, 106, 120, 162 and 213; Figures 2 and 37A).
(b) contacting the sample with a plurality of microparticles of a second-type, wherein each microparticle of the second-type includes a second binding partner configured to interact with and bind to at least a second portion of the analyte, the first portion of the analyte being different from the second portion of the analyte, wherein binding of the analyte to microparticles of the first-type and microparticles of the second type results in aggregation; ( ¶ 9, 79-80, 106, 120, 162 and 213; Figures 2 and 37A).
and 
(c) detecting aggregates resulting from binding between microparticles of the first-type, microparticles of the second-type and the analyte wherein steps (a), (b) and (c) do not include employing a magnetic field (¶ 224).
Mirkin does not teach that the step of detecting aggregates is performed by a method selected from the group consisting of: 
(i) contacting the sample with a filter comprising 50m high columns spaced by 10m and visualizing aggregates held by the rows of column, 
(ii) measuring resistance of the sample using a Coulter Counter, and.
(iii) imaging the sample and assigning a binary value to pixels in the sample image according to intensity of a color in the pixel and determining the number and/or percentage of pixels in the sample, wherein steps (a), (b) and (c) do not include employing a magnetic field.
Mayer teaches a method for detecting aggregation of nanoparticles via resistive pulse sensing (Abstract, ¶ 44 and 60).
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mirkin with Mayer. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Mayer teaches that the detection of particle aggregates can be performed via resistive pulse sensing (see Mayer at Abstract and ¶ 60). Further, one of ordinary skill in the art would recognize that disadvantages of detecting particle assemblies via electron microcopy, as in Mirkin (see paragraph 224), include the need for the assembly to be dried out and placed in a high vacuum environment which modifies the nature of the assembly and prevents the appreciation of the true solution-based nature of the complex. Further, based on Mayer’s disclosure the skilled artisan would recognize that electron microscopy techniques  are slow measurement techniques, require skilled operators and equipment costing >$50,000. See Mayer at ¶ 4. One of ordinary skill in the art would be motivated for this modification since it would improve Mirkin’s method by enabling the detection of solution based assemblies of sub micrometer and nanometer sized objects (see Mayer at ¶6) which is of relevance to Mirkin who is directed to detecting solution based assemblies (aggregates). See Mirkin at ¶ 224-226.
With regard to claims 2, 4 and 5, see Mirkin at ¶ 141. Mirkin teaches that the beads are added concurrently (at the same time) therefore the time of addition of a first component (first type of particles) and a second component (second type of particles) is less than 10 and less than 5 minutes.
With regard to claims 6 and 7, see Mirkin at ¶ 106, 113 and 118. Mirkin teaches that analytes include antibodies. Antibodies have variable and constant regions. The claim is directed to a method. Structural attributes of the analyte detected used in the method do not limit the steps contacting the sample with a plurality of microparticles and detecting binding between the microparticles and the analyte. 
With regard to claim 8, see Figure 2 of Mirkin
With regard to claim 9 and  10, see Mirkin at ¶211, 212 and Figure 2. Mirkin teaches that the probes include nucleic acids. 
With regard to claims 11-14, see Mirkin at ¶ 60. Mirkin teaches that the probes are bound covalently to the particles.
With regard to claim 20, see Mirkin at ¶ 502. Mirkin teaches measuring the electrical conductivities of aggregates.
With regard to claim 40,  see Mirkin at ¶ 2. Mirkin teaches that the particles include microspheres.  
B. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0022169 to Mirkin in view of US 2007/0202495 to Mayer as applied to claim 1 above and in further view of US 2013/0203045 to Landers (cited by the Examiner in the Office Action mailed on 13 April 2021).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
	Mirkin teaches a method for detecting a nucleic acid analytes in a sample by detecting aggregates formed by microparticles of a first-type and a second-type functionalized with probes complementary to portions of the analyte. With the provisions by Mayer the detection of aggregates is performed by measuring the resistance of the sample. 
However, neither Mirkin nor Mayer teach that the plurality of microparticles of the second-type is added to the sample after the plurality of microparticles of the fist-type is added to the sample (as in claim 3).
Landers teaches a method for detecting the presence of an analyte via aggregation of two different types of particles (beads) upon contact with a target analyte (Abstract, ¶ 6, 9 and Figure 12). Landers teaches adding a second-type of beads (3’ primer beads) after adding a first-type of beads (5’ primer beads). See Landers at ¶ 143-146 under Hybridization induced Aggregation.
Mirkin in view of Mayer as modified and Landers are directed to methods for detecting analytes in a sample via aggregation between two types of beads functionalized with different probes and a target analyte.
Thus, Mirkin and Mayer, as modified and Landers are directed to the same field of endeavor. 
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mirkin in view of Mayer with Landers. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Landers teaches that methods for detecting analytes in a sample via aggregation of two types of beads and an analyte can be modified to add the second type of beads after the first type of beads have been added (see Landers at ¶ 143-146).
35 USC 102(b) and 103 Rejection-Response to Arguments
Applicant’s arguments filed on 31 January 2022 have been considered but are moot as Huo is not relied upon for the present rejections. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.


(A) Claim 36, as currently amended appears to be free of are under 35 USC 102 and 103, as the prior art does not teach or fairly suggest a method comprising a step of detecting aggregates resulting from the binding of microparticles and DNA a by a method comprising the three following steps:
(i) contacting the sample with a filter comprising 50 m high columns spaced by 10 m and visualizing aggregates held by the rows of column, 
(ii) measuring resistance of the sample using a Coulter Counter and 
(iii) imaging the sample and assigning a binary value to pixels in the sample image according to intensity of a color in the pixel and determining the number and/or percentage of pixels in the sample.
The prior art does not teach the detection of aggregates using all of the three methods recited in claim 36. The closest related prior art to Mirkin (cited herein) teaches the detection of aggregates resulting from the binding of microparticles and a target analyte using either of the following methods:  by identifying a change in color with the naked eye (see Mirkin at ¶ 214 and 215), by using a glass fiber filter and visualizing the aggregates generated by the hybridization (see Mirkin at ¶ 216) and by using transmission electron microscopy (see Mirkin at ¶ 158). There is no teaching in Mirkin for the detection of aggregates formed between microparticles and DNA performing steps (i), (ii) and (iii) as recited in claim 36. While the prior art teaches methods for microparticle separation and sorting using a microfluidic device comprising an array of pillars from which the sorted and separated microparticles can be visualized (See US 10,947,528 to Craighead) and, the prior art teaches the measurement of resistance of a sample to identify an aggregate (See US 2007/0202495 to Mayer) and, the prior art teaches binary image processing methods for analyzing images to determine the size and shape of image features based on binarization and classification on a pixel-by-pixel basis (see US 8,488,863 to Boucheron) a person of ordinary skill in the art would not be motivated to modify Mirkin to incorporate these three methods of detection of aggregates because said combination would not provide any improvement to Mirkin’s method.  

Citation of Pertinent Prior Art
Rhyner, M. N. “The Coulter principle for analysis of subvisible particles in protein formulations”. AAPS J. 2011;13(1):54-58 discusses some of the important considerations that must be taken into account when utilizing the Coulter principle for sub divisible particle analysis.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631        
                                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631